DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 5 (Fig. 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 10-15 and 19 are objected to because of the following informalities: 
In claim 10, line 2, “at least one of the first and the second feedback elements” should be “at least one of the first feedback element and the second feedback element[[s]]”
In claim 10, line 3, “the other one of the first and the second feedback elements” should be “the other one of the first feedback element and the second feedback element[[s]]”
engaging section and the second engaging section[[s]]”
In claim 12, line 2, “the first and second engaging sections” should be “ the first engaging section and the second engaging section[[s]]”
In claim 12, line 3, “the first and second engaging sections” should be “ the first engaging section and the second engaging section[[s]]”
In claim 13, line 4, “a dose” should be “the dose”
In claim 14, line 4, “a dose” should be “the dose” (two instances)
In claim 15, line 7, “a dose” should be “the dose”
In claim 19, line 5, “a dose” should be “the dose”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “audibly engageable” (or “audibly engaged” in dependent claims) is indefinite because it is not clear if the “audibly engaged” elements need to mechanically engage to form a sound OR if the “audibly engaged” elements merely need to be mechanically engaged when there is sound OR if the “audibly engaged” elements merely need to be within the same chamber as the sound. Based on the instant disclosure, for examination purposes, the terms “audibly engageable” and “audibly engaged” will be interpreted as the “engaged” elements actively and mechanically engaging to Claims 2-20 are rejected for incorporating the above deficiency due to their respective dependencies on claim 1. 
Regarding claim 14, the limitation “one or both of rotationally or translationally movable relative to the housing during setting of a dose or during dispensing of a dose of the medicament” is indefinite because there appears to be a missing word or phrase in this claim and it is therefore unclear if this “movable” relation is a property of the dose tracking member, any of “a number sleeve, a clutch member, or a drive sleeve,” or only specifically “a drive sleeve.” For examination purposes, any form of a dose tracking member will be interpreted as needing to be “one or both of rotationally or translationally movable relative to the housing during setting of a dose or during dispensing of a dose of the medicament.” Claims 19 and 20 are rejected for incorporating the above deficiency due to their respective dependencies on claim 14.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 9, 10, 13, 14, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moller et al (US 2009/0012479).
Regarding claim 1, Moller discloses:
An injection device (Fig. 1) for setting and injecting of a dose of a medicament (¶0054 – device sets dose and injects dose using injection button 3), the injection device comprising: an acoustic feedback arrangement (Fig. 11) comprising: a first feedback element (18) having a first engaging section (see Image 1 below) and having a free end section (Image 1) located at a predetermined  (Image 1); a second feedback element (17) having a second engaging section configured to engage with the first engaging section (¶0066 – “the wedge structure 17 presses the spring arm 18 outwards and into engagement with the locking mechanism, thereby introducing a tension in the spring arm 18”); wherein the first feedback element (18) is movable, pivotable or resiliently deformable along a first direction (¶0066 – “inner part 10 is rotated in such a way that the wedge structure 17 presses the spring arm 18 outwards and into engagement with the locking mechanism, thereby introducing a tension in the spring arm 18,” where the tensioned state is the biased state; the biasing direction is illustrated in Image 2 below) relative to the second feedback element (17) from an initial state (Fig. 11) towards a biased state (Fig. 12); and a sound generator (¶0066 – “when the inner part 10 is returning to the initial position a release mechanism 26 on the wedge structure 17 releases the locking mechanism, thereby releasing the tension which was previously built up in the spring arm 18. Thereby an audible signal is generated as described above” – the sound generator is formed by the first engaging section 18 returning to its initial position) formed by the first engaging section (18) or audibly engageable with the free end section of the first feedback element.
Image 1. Annotated portion of Fig. 12

    PNG
    media_image1.png
    296
    651
    media_image1.png
    Greyscale

Image 2. Annotated portion of Fig. 12

    PNG
    media_image2.png
    346
    664
    media_image2.png
    Greyscale

Regarding claim 3, Moller discloses:
The injection device according to claim 1, wherein the free end section (Image 1) of the first feedback element (18) is free of contact to any other component of the injection device when the first feedback element (18) is in the initial state (Fig. 11 – the indicated free end is not touching anything (the deflection is done on the indicated first engaging section)).
Regarding claim 4, Moller discloses:
The injection device according to claim 1, wherein the free end section (Image 1) of the first feedback element (18) is transferable to a vibrational state (¶0066 – “when the inner part 10 is returning to the initial position a release mechanism 26 on the wedge structure 17 releases the locking mechanism, thereby releasing the tension which was previously built up in the spring arm 18” – when the spring arm 18 that is the first feedback element moves back to its initial position, the element and free end are fully capable of vibrating before coming to a stop).
Regarding claim 5, Moller discloses:
The injection device according to claim 1, wherein the first feedback element (18) comprises a body having at least one hollow portion at the free end section (see Image 3 below).
Image 3. Annotated portion of Fig. 12

    PNG
    media_image3.png
    268
    584
    media_image3.png
    Greyscale

Regarding claim 6, Moller discloses:
The injection device according to claim 1, wherein the first feedback element (18) comprises a curved section located between the first engaging section and the free end section (see Image 4 below).
Image 4. Annotated portion of Fig. 12

    PNG
    media_image4.png
    268
    584
    media_image4.png
    Greyscale

Regarding claim 9, Moller discloses:
The injection device according to claim 1, wherein the second feedback element (17) is configured to transfer the first feedback element (18) from the initial state (Fig. 11) towards the biased state (Fig. 12) (¶0066 - “inner part 10 is rotated in such a way that the wedge structure 17 presses the spring arm 18 outwards and into engagement with the locking mechanism, thereby introducing a tension in the spring arm 18,” where the tensioned state is the biased state).
claim 10, Moller discloses:
The injection device according to claim 1, wherein at least one of the first and the second feedback elements (17) comprises a beveled section (¶0066 – the second feedback element 17 is a “wedge element” and therefore by definition has a bevel (a tapering side)) to engage with the other one of the first (18) and the second feedback elements (¶0066 - “inner part 10 is rotated in such a way that the wedge structure 17 presses the spring arm 18 outwards and into engagement with the locking mechanism, thereby introducing a tension in the spring arm 18,” where the tensioned state is the biased state).
Regarding claim 13, Moller discloses:
The injection device according to claim 1, further comprising a housing (4; Fig. 1) accommodating the acoustic feedback arrangement (Fig. 11) and a dose tracking member (10; ¶0066 – “inner part 10 is typically a scale drum”) movably arranged inside the housing (4) or movably attached to the housing during dispensing of a dose of the medicament, wherein one of the first and the second feedback elements (17) is connected to or integrated into the dose tracking member (¶0066 – “an inner part 10 having a wedge structure 17 and an outer part 14 having a spring arm 18” – the second feedback element 17 is integrated into the dose tracking member 10) and wherein the other one of the first (18) and the second feedback elements is connected to or integrated into the housing (4) (the first feedback element 18 is connected to the housing 4).
Regarding claim 14, Moller discloses:
The injection device according to claim 13, wherein the dose tracking member (10) comprises one or more of a number sleeve (¶0066 – “inner part 10 is typically a scale drum,” where a scale drum is a type of number sleeve), a clutch member, or a drive sleeve one or both of rotationally or translationally movable relative to the housing (4) during setting of a dose or during dispensing of a dose of the medicament (¶0066 – during dose setting and dose dispensing, inner part 10 rotates with respect to the housing 4 to set and dispense a dose).
Regarding claim 17, Moller discloses:
The injection device according to claim 3, wherein the free end section (Image 1) of the first feedback element (18) is transferable to a vibrational state (¶0066 – “when the inner part 10 is returning 26 on the wedge structure 17 releases the locking mechanism, thereby releasing the tension which was previously built up in the spring arm 18” – when the spring arm 18 that is the first feedback element moves back to its initial position, the element and free end are fully capable of vibrating before coming to a stop).
Regarding claim 18, Moller discloses:
The injection device according to claim 4, wherein the first feedback element (18) comprises a body having at least one hollow portion at the free end section (Image 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
Claims 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moller in view of Atterbury et al (US 2004/0210199).
Regarding claim 15, Moller discloses the injection device according to claim 13 but is silent regarding “a cartridge filled with the medicament, wherein the cartridge is arranged inside the housing and sealed by a bung movably arranged inside a barrel of the cartridge; and a piston rod movably arranged inside and relative to the housing and operably engageable with the bung for expelling of a dose of the medicament from the cartridge.” Moller discloses what looks like a piston rod and a cartridge holder in Fig. 1 but fails to recite further disclosure about the required limitations. However, Atterbury teaches an injection device (Fig. 2), thus being in the same field of endeavor, with a cartridge (22) filled with the medicament (¶0081 – cartridge 22 “defines an internal volume filled with medicine”), wherein the cartridge (22) is arranged inside the housing (42) and sealed by a bung (34) movably arranged inside a barrel of the cartridge (22), and a piston rod (120) movably arranged inside and relative to the housing (42) and operably engageable with the bung (34) for expelling of a dose of the medicament from the cartridge (22) (¶0081 – “distal end 121 of drive screw 120 can directly, as opposed to indirectly, engage plunger 34” to drive the medicine from the cartridge 22). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Moller to incorporate the cartridge and piston rod of Atterbury to provide sufficient structure for holding and dispensing medicine from the injection device during use. 
Regarding claim 19, Moller discloses the injection device according to claim 14 but is silent regarding “a cartridge configured to be filled with the medicament, wherein the cartridge is arranged inside the housing and sealed by a bung movably arranged inside a barrel of the cartridge; and a piston rod movably arranged inside and relative to the housing and operably engageable with the bung for expelling of a dose of the medicament from the cartridge.” Moller discloses what looks like a piston rod and a cartridge holder in Fig. 1 but fails to recite further disclosure about the required limitations. However, Atterbury teaches an injection device (Fig. 2), thus being in the same field of endeavor, with a (22) filled with the medicament (¶0081 – cartridge 22 “defines an internal volume filled with medicine”), wherein the cartridge (22) is arranged inside the housing (42) and sealed by a bung (34) movably arranged inside a barrel of the cartridge (22), and a piston rod (120) movably arranged inside and relative to the housing (42) and operably engageable with the bung (34) for expelling of a dose of the medicament from the cartridge (22) (¶0081 – “distal end 121 of drive screw 120 can directly, as opposed to indirectly, engage plunger 34” to drive the medicine from the cartridge 22). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Moller to incorporate the cartridge and piston rod of Atterbury to provide sufficient structure for holding and dispensing medicine from the injection device during use. 
Regarding claim 20, Moller in view of Atterbury discloses the injection device of claim 19, where the cartridge taught by Atterbury in the rejection of claim 19 is at least partially filled with the medicament (¶0081 – cartridge 22 “defines an internal volume filled with medicine”).
Allowable Subject Matter
Claims 2, 7, 8, 11, 12, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783